PER CURIAM.
We have considered each of petitioner’s contentions upon the briefs, record and oral argument. Chapter 76-47, Laws of Florida, does not violate Article III, Section 6 of the Florida Constitution because its subject is briefly expressed in the title. Though the title is not an exact summary of the contents, it gives fair notice and provokes inquiry into the body of the act. The negative formulary adopted by respondents in compliance with the Act is not invalid. The formulary promulgated is but a beginning, and the statute itself contemplates drugs may be added or deleted. Section 465.30(6), (7), Florida Statutes (Supp. 1976). The formulary promulgated at the outset need not have completely and accurately carried into effect all present medical *845knowledge concerning all drugs. Respondents did not abdicate their authority by seeking professional consultation concerning drugs to be included and excluded in the formularies. Excluding petitioner’s drug from the negative formulary, thus enabling substitution for it in keeping with the Act’s general purpose, is not shown to have been rationally baseless. No material error in procedure is demonstrated. The prayer of the petition for review is
DENIED.
RAWLS, Acting C. J. and McCORD and SMITH, JJ., concur.